Case 2:20-cv-00488-JLB-MRM Document 81 Filed 03/17/21 Page 1 of 3 PageID 1402


                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION


 OAKES FARMS FOOD & DISTRIBUTION
 SERVICES, LLC and FRANCIS A. “ALFIE”
 OAKES, III,
                                                         CIVIL ACTION
                Plaintiffs,
 vs.
                                                         Case No. 2:20-CV-00488-JLB-MRM
 THE SCHOOL DISTRICT OF LEE
 COUNTY, FLORIDA, GREGORY ADKINS,
 FREDRICK B. ROSS, MARY FISCHER,
 DEBBIE JORDAN, MELISSA W.
 GIOVANELLI, CHRIS N. PATRICCA,
 GWYNETTA S. GITTENS, BETSY
 VAUGHN, CATHLEEN O’DANIEL
 MORGAN, and JOHN DOE #1,

                Defendants.                          /

                                       MOTION TO WITHDRAW

        COME NOW, James D. Fox and the law firm of Roetzel & Andress, LPA and hereby

files his Motion to Withdraw, pursuant to Local Rule 2.02(c), as counsel for the Defendant,

CHRIS N. PATRICCA (“Patricca”). In support of this motion the movants say as follows:

        1.     Based upon irreconcilable differences, it is impossible for the undersigned

counsel to continue to effectively represent the interests of the Patricca.

        2.     Patricca and the undersigned agree that the Patricca should obtain new counsel,

and thus the client consents to this withdrawal.

        3.      There is a pending Motion to Dismiss that may be dispositive to Patricca.

However, that motion has been fully briefed and there was already a hearing addressing key

issues of the same.




16433538 _1
Case 2:20-cv-00488-JLB-MRM Document 81 Filed 03/17/21 Page 2 of 3 PageID 1403


        4.     Discovery in this case is scheduled to continue until December 1, 2021, this is not

set for trial until June of 2022, so no prejudice will result to any party from the undersigned’s

withdrawal from representation of Patricca.

        5.     The undersigned counsel hereby certifies that this Motion is being made in good

faith and not for the purposes of delay.

        6.     Pursuant to Local Rule 3.01(g) the undersigned has conferred with counsel for the

Plaintiffs who have no objection to this motion.



        WHEREFORE, and by reason of the foregoing, James D. Fox, and the law firm of

Roetzel & Andress, LPA, respectfully request this Honorable Court to enter an order allowing

the withdrawal of the undersigned counsel as attorneys for, Defendant, CHRIS N. PATRICCA

and directing that until replacement counsel enters an appearance, that all further pleadings and

correspondence be sent to the Defendant, CHRIS N. PATRICCA, at the address indicated below:

        Chris N. Patricca
        ChrisNP@leeschools.net
        School Board of Lee County
        2885 Colonial Blvd
        Fort Myers, FL 33966
        (239) 335-8512




                                                   2
16433538 _1
Case 2:20-cv-00488-JLB-MRM Document 81 Filed 03/17/21 Page 3 of 3 PageID 1404


                                                      Respectfully submitted,

                                                      /s/ James D. Fox
                                                      JAMES D. FOX
                                                      Florida Bar No. 689289
                                                      ROETZEL & ANDRESS, LPA
                                                      850 Park Shore Drive
                                                      Trianon Centre, Third Floor
                                                      Naples, Florida 34103
                                                      Telephone: (239) 649-6200
                                                      Facsimile: (239) 261-3659
                                                      Email: jfox@ralaw.com
                                                      Secondary: serve.jfox@ralaw.com

                                                      Attorney for Defendants, The School District
                                                      of Lee County, Florida, Gregory Adkins,
                                                      Fredrick B. Ross, Mary Fischer, Debbie
                                                      Jordan, Melissa W. Giovanelli, Chris N.
                                                      Patricca, Gwynetta S. Gittens, Betsy
                                                      Vaughn, and Cathleen O’Daniel Morgan



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served upon all
counsel of record or pro se parties identified in the following Service List in the manner
specified below, on this 17th day of March 2021:
(via e-mail)
Steven J. Bracci, Esq.
Florida Bar No. 157562.
Steven J. Bracci, P.A.
9015 Strada Stell Court, Suite 102
Naples, Florida 34109
E-mail: steve@braccilaw.com
E-mail: michelle@braccilaw.com
Attorney for Plaintiffs, Oakes Farms & Food
Distribution, LLC, and Francis A. Oakes, III

                                                     /s/ James D. Fox
                                                     JAMES D. FOX




                                                 3
16433538 _1
